DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12-15 of U.S. Patent No. 11270861 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the reference patent include substantially all of the limitations of the instant claims, and the remaining limitations would have been obvious to one of ordinary skill in the art.
The reference claims do not explicitly disclose: 
wherein the second engagement member extends beyond the plane defined by the outermost exterior surface of the second section of the body;
further comprising extending the first engagement channel and the second engagement channel entirely through the first section of the body. 
However, the reference patent discloses: 
wherein the first section engagement member extends beyond a plane defined by an outermost exterior surface of the second section of the body.
Thus, it would have been obvious to one of ordinary skill in the related art(s) before the effective filing date of the claimed invention to modify the method of the reference patent, providing:
wherein the second engagement member extends beyond the plane defined by the outermost exterior surface of the second section of the body;
further comprising extending the first engagement channel and the second engagement channel entirely through the first section of the body 
in order to permit each of the engagement members to extend beyond a plane defined by an outermost exterior surface of the first/second sections and/or to provide identical engagement members or identical housing sections for simplicity of manufacturing.
Present Application
Reference Patent US 11270861 B1
1. A method, comprising: housing a fuse assembly within a central cavity of a body, the fuse assembly comprising: a fusible link extending between a first lead end and a second lead end; and a first lead extending from the first lead end and a second lead extending from the second lead end; coupling together a first section and a second section of the body, wherein the first and second sections define the central cavity, wherein an interior face of the first section is engaged with an opposite interior face of the second section, wherein a first section engagement member of the first section extends within a second section engagement channel of the second section, and wherein a second section engagement member of the second section extends within a first section engagement channel of the first section.
12. A method, comprising: housing a fuse assembly within a central cavity of a body, the fuse assembly comprising: a fusible link extending between a first lead end and a second lead end; and a first lead extending from the first lead end and a second lead extending from the second lead end; coupling together a first section and a second section of the body, wherein the first and second sections define the central cavity, wherein an interior face of the first section is engaged with an opposite interior face of the second section, wherein a first section engagement member of the first section extends within a second section engagement channel of the second section, wherein the first section engagement member extends beyond a plane defined by an outermost exterior surface of the second section of the body, and wherein a second section engagement member of the second section extends within a first section engagement channel of the first section.
2. The method of claim 1, further comprising: providing a thermal vent between the central cavity and an exterior surface of the body; and providing a first lead channel and a second lead channel on opposite sides of the thermal vent, wherein each of the first and second lead channels extends between the central cavity and the exterior surface, and wherein the first lead end of the fuse assembly is engaged with a surface defining the first lead channel and the second lead end of the fuse assembly is engaged with a second surface defining the second lead channel.
13. The method of claim 12, further comprising: providing a thermal vent between the central cavity and an exterior surface of the body; and providing a first lead channel and a second lead channel on opposite sides of the thermal vent, wherein each of the first and second lead channels extends between the central cavity and the exterior surface, and wherein the first lead end of the fuse assembly is engaged with a surface defining the first lead channel and the second lead end of the fuse assembly is engaged with a second surface defining the second lead channel.
3. The method of claim 2, further comprising: extending another first section engagement member of the first section through another second section engagement channel of the second section; and extending another second section engagement member of the second section extends through another first section engagement channel of the first section.
14. The method of claim 13, further comprising: extending another first section engagement member of the first section through another second section engagement channel of the second section; and extending another second section engagement member of the second section extends through another first section engagement channel of the first section.
4. The method of claim 2, further 
comprising: thermally treating a first side of the body to secure the first section engagement member of the first section within the second section engagement channel of the second section; and thermally treating a second side of the body to secure the second section engagement member of the second section within the first section engagement channel of the first section.
15. The method of claim 13, further comprising: thermally treating a first side of the body to secure the first section engagement member of the first section within the second section engagement channel of the second section; and thermally treating a second side of the body to secure the second section engagement member of the second section within the first section engagement channel of the first section.
5. A method, comprising: providing a fuse assembly, the fuse assembly comprising: a fusible link extending between a first lead end and a second lead end; and a first lead extending from the first lead end and a second lead extending from the second lead end; coupling a first section of a body with a second section of the body, wherein the first and second sections define a central cavity housing the fusible link, wherein the first section comprises: an interior face operable to engage an opposite interior face of the second section; an engagement member extending away from the interior face towards the second section, wherein the engagement member extends beyond a plane defined by an outermost exterior surface of the second section of the body; and an engagement channel adjacent the engagement member, the engagement channel operable to receive a corresponding engagement member of the second section.
12. A method, comprising: housing a fuse assembly within a central cavity of a body, the fuse assembly comprising: a fusible link extending between a first lead end and a second lead end; and a first lead extending from the first lead end and a second lead extending from the second lead end; coupling together a first section and a second section of the body, wherein the first and second sections define the central cavity, wherein an interior face of the first section is engaged with an opposite interior face of the second section, wherein a first section engagement member of the first section extends within a second section engagement channel of the second section, wherein the first section engagement member extends beyond a plane defined by an outermost exterior surface of the second section of the body, and wherein a second section engagement member of the second section extends within a first section engagement channel of the first section.
6. The method of claim 5, further comprising forming a thermal vent between the central cavity and the outermost exterior surface of the second section of the body.
13. The method of claim 12, further comprising: providing a thermal vent between the central cavity and an exterior surface of the body; and providing a first lead channel and a second lead channel on opposite sides of the thermal vent, wherein each of the first and second lead channels extends between the central cavity and the exterior surface, and wherein the first lead end of the fuse assembly is engaged with a surface defining the first lead channel and the second lead end of the fuse assembly is engaged with a second surface defining the second lead channel.
7. The method of claim 6, further comprising engaging the first lead end with a surface defining a first lead channel and engaging the second lead end with a second surface defining a second lead channel.
See claim 13 above.
8. The method of claim 6, further comprising: providing a second engagement member extending away from the interior face towards the second section, wherein the second engagement member extends beyond the plane defined by the outermost exterior surface of the second section of the body; and providing a second engagement channel adjacent the second engagement member, the second engagement channel operable to receive a corresponding second engagement member of the second section.
14. The method of claim 13, further comprising: extending another first section engagement member of the first section through another second section engagement channel of the second section; and extending another second section engagement member of the second section extends through another first section engagement channel of the first section.
9. The method of claim 8, further comprising extending the first engagement channel and the second engagement channel entirely through the first section of the body.



Claim 10 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 11270861 B1 in view of Yang (US 20150295396 A1). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the reference patent include substantially all of the limitations of the instant claims, and the remaining limitations would have been obvious to one of ordinary skill in the art in view of Yang.
The reference claims do not explicitly disclose: 
wrapping a first lead and a second lead around the outermost exterior surface of the second section of the body.
However, Yang suggests providing:
wrapping a first lead 12 (Fig. 1-4) and a second lead 12 around the outermost exterior surface of the second section of the body 11;
in order to mount/electrically connect the protection device using surface mount technology (par. 0024).
It would have been obvious to one of ordinary skill in the related art(s) before the effective filing date of the claimed invention to modify the method of the reference claims as suggested by Yang, e.g., providing:
wrapping a first lead and a second lead around the outermost exterior surface of the second section of the body;
in order to mount/electrically connect the protection device using surface mount technology.

Claim Objections
Claim 10 objected to because of the following informalities: claim 10 recites “a first lead and a second lead” even though the leads have already been established in parent claim 5.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kondo (US 20010026209 A1).
As to claim 1, Kondo discloses: A method, comprising: 
housing a fuse assembly (Fig. 1-6) within a central cavity 20 (Fig. 4) of a body 4, the fuse assembly comprising: 
a fusible link 5 extending between a first lead end and a second lead end (e.g., left and right ends of 5); and 
a first lead 2 extending from the first lead end and a second lead 2 extending from the second lead end; 
coupling together a first section 4a and a second section 4b of the body, wherein the first and second sections define the central cavity, wherein an interior face of the first section is engaged with an opposite interior face of the second section, wherein a first section engagement member 23, 46, 61 of the first section extends within a second section engagement channel 62, 63, 64 of the second section, and wherein a second section engagement member 23, 46, 61 of the second section extends within a first section engagement channel 62, 63, 64 of the first section.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kondo (US 20010026209 A1) as applied to claim 1 above, and further in view of Schlaak (US 20180138004 A1).
As to claim 2, Kondo discloses:
providing a first lead channel 18, 19 (Kondo) and a second lead channel 18, 19 on opposite sides, wherein each of the first and second lead channels extends between the central cavity and the exterior surface, and wherein the first lead end of the fuse assembly is engaged with a surface defining the first lead channel and the second lead end of the fuse assembly is engaged with a second surface defining the second lead channel (see Fig. 1-6; par. 0053).
Kondo does not explicitly disclose: 
providing a thermal vent extending between the central cavity and an exterior surface of the body; and
wherein the first lead channel and second lead channel are on opposite sides of the thermal vent.
However, Schlaak suggests providing:
the body 140a, 140b (Fig. 1-2C) further comprising a thermal vent 150 extending between the central cavity and an exterior surface of the body; and
wherein the first and second lead channels (see Fig. 2-2C) are positioned on opposite sides of the thermal vent;
in order to vent vaporized material and gas from the housing, thereby mitigating pressure buildup within the housing and reducing the likelihood of rupture during a fault condition (par. 0024).
It would have been obvious to one of ordinary skill in the related art(s) before the effective filing date of the claimed invention to modify the method of Kondo as suggested by Schlaak, e.g.,:
providing a thermal vent extending between the central cavity and an exterior surface of the body; and
wherein the first lead channel and second lead channel are on opposite sides of the thermal vent;
in order to vent vaporized material and gas from the housing, thereby mitigating pressure buildup within the housing and reducing the likelihood of rupture during a fault condition.
Additionally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination/modification would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).
As to claim 3, the obvious modification of Kondo in view of Schlaak above discloses:
extending another first section engagement member (another of 23, 46, 61; Kondo) of the first section through another second section engagement channel (another of 62, 63, 64; Kondo) of the second section; and 
extending another second section engagement member (another of 23, 46, 61; Kondo) of the second section extends through another first section engagement channel (another of 62, 63, 64; Kondo) of the first section.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kondo (US 20010026209 A1) in view of Schlaak (US 20180138004 A1) as applied to claim 2 above, and further in view of Oh (US 20090189730 A1).
As to claim 4, the obvious modification of Kondo in view of Schlaak above does not explicitly disclose:
thermally treating a first side of the body to secure the first section engagement member of the first section within the second section engagement channel of the second section; and 
thermally treating a second side of the body to secure the second section engagement member of the second section within the first section engagement channel of the first section.
However, Oh suggests thermally treating (hot staking/heat staking, heat sealing; par. 0047, 0049) first and second sides of a body (halves 14 and 16 of housing 12);
in order to secure/seal the first and second sides of the body together (par. 0047, 0049).
It would have been obvious to one of ordinary skill in the related art(s) before the effective filing date of the claimed invention to modify the method of Kondo in view of Schlaak as suggested by Oh, e.g.,:
thermally treating a first side of the body to secure the first section engagement member of the first section within the second section engagement channel of the second section; and 
thermally treating a second side of the body to secure the second section engagement member of the second section within the first section engagement channel of the first section;
in order to secure/seal the first and second sides of the body together.
Additionally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination/modification would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kondo (US 20010026209 A1) in view of Betti (US 20210118639 A1).
As to claim 5, Kondo discloses: A method, comprising: 
providing a fuse assembly (Fig. 1-6), the fuse assembly comprising: 
a fusible link 5 extending between a first lead end and a second lead end (e.g., left and right ends of 5); and 
a first lead 2 extending from the first lead end and a second lead 2 extending from the second lead end; 
coupling a first section 4a of a body 4 with a second section 4b of the body, wherein the first and second sections define a central cavity 20 (Fig. 4) housing the fusible link, wherein the first section comprises: 
an interior face operable to engage an opposite interior face of the second section; 
an engagement member 46 extending away from the interior face towards the second section, wherein the engagement member extends flush with a plane defined by an outermost exterior surface (at 46; see Fig. 1) of the second section of the body; and 
an engagement channel 63 adjacent the engagement member, the engagement channel operable to receive a corresponding engagement member of the second section.
Kondo does not explicitly disclose:
wherein the engagement member extends beyond a plane defined by an outermost exterior surface.
However, Betti suggests wherein the engagement member 210 (Fig. 1-2) extends beyond a plane defined by an exterior surface (see Fig. 1);
in order to couple the housing halves (par. 0048-0050).
It would have been obvious to one of ordinary skill in the related art(s) before the effective filing date of the claimed invention to modify the method of Kondo as suggested by Betti, e.g., extending the length of the engagement member as desired, providing:
wherein the engagement member extends beyond a plane defined by the outermost exterior surface;
in order to couple the body sections.
Further, a change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
Additionally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination/modification would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).

Claims 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kondo (US 20010026209 A1) in view of Betti (US 20210118639 A1) as applied to claim 5 above, and further in view of Schlaak (US 20180138004 A1).
As to claim 6, the obvious modification of Kondo in view of Betti above does not explicitly disclose:
forming a thermal vent extending between the central cavity and the outermost exterior surface of the second section of the body.
However, Schlaak suggests providing:
forming a thermal vent 150 (Fig. 1-2C) extending between the central cavity and an outermost exterior surface of the body; 
in order to vent vaporized material and gas from the housing, thereby mitigating pressure buildup within the housing and reducing the likelihood of rupture during a fault condition (par. 0024).
It would have been obvious to one of ordinary skill in the related art(s) before the effective filing date of the claimed invention to modify the method of Kondo in view of Betti as suggested by Schlaak, e.g.:
forming a thermal vent extending between the central cavity and the outermost exterior surface of the second section of the body;
in order to vent vaporized material and gas from the housing, thereby mitigating pressure buildup within the housing and reducing the likelihood of rupture during a fault condition.
Additionally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination/modification would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).
As to claim 7, the obvious modification of Kondo in view of Betti and Schlaak above discloses:
engaging the first lead end with a surface defining a first lead channel 18, 19 (see Fig. 1-6; par. 0053; Kondo) and engaging the second lead end with a second surface defining a second lead channel 18, 19.
As to claim 8, the obvious modification of Kondo in view of Betti and Schlaak above discloses: providing a second engagement member 23 (Kondo) extending away from the interior face towards the second section; and 
providing a second engagement channel 62 adjacent the second engagement member, the second engagement channel operable to receive a corresponding second engagement member 23 of the second section.
The obvious modification of Kondo in view of Betti and Schlaak above does not explicitly disclose:
wherein the second engagement member extends beyond the plane defined by the outermost exterior surface of the second section of the body.
However, Betti suggests wherein an engagement member 210 (Fig. 1-2) extends beyond a plane defined by an exterior surface (see Fig. 1);
in order to couple the housing halves (par. 0048-0050).
It would have been obvious to one of ordinary skill in the related art(s) before the effective filing date of the claimed invention to modify the method of Kondo in view of Betti and Schlaak as suggested by Betti, e.g., extending the length of the engagement member as desired, providing:
wherein the second engagement member extends beyond the plane defined by the outermost exterior surface of the second section of the body;
in order to couple the body sections.
Further, a change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
Additionally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination/modification would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).
As to claim 9, the obvious modification of Kondo in view of Betti and Schlaak above discloses:
 extending the first engagement channel 63 (Kondo) and the second engagement channel 62 entirely through the first section of the body.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kondo (US 20010026209 A1) in view of Betti (US 20210118639 A1) as applied to claim 5 above, and further in view of Yang (US 20150295396 A1).
As to claim 10, the obvious modification of Kondo in view of Betti above does not explicitly disclose:
wrapping a first lead and a second lead around the outermost exterior surface of the second section of the body.
However, Yang suggests providing:
wrapping a first lead 12 (Fig. 1-4) and a second lead 12 around the outermost exterior surface of the second section of the body 11;
in order to mount/electrically connect the protection device using surface mount technology (par. 0024).
It would have been obvious to one of ordinary skill in the related art(s) before the effective filing date of the claimed invention to modify the method of Kondo in view of Betti as suggested by Yang, e.g., providing:
wrapping a first lead and a second lead around the outermost exterior surface of the second section of the body;
in order to mount/electrically connect the protection device using surface mount technology.
Additionally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination/modification would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Holtfreter (US 4894633 A), Oh (US 5229739 A), and Urrea (US 20090179728 A1) disclose conventional fuse assemblies and methods.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB R CRUM whose telephone number is (571)270-7665.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACOB R CRUM/            Examiner, Art Unit 2835